DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Applicant’s arguments, see pages 7-9 of the Applicant’s Remarks, filed 02/25/2021, with respect to the amendment to the independent claims have been fully considered and are persuasive.  The U.S.C. 103(a) rejection of claims 1-6, 8-15, and 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 10, and 18 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: transmitting node data, during second specified communication slots of the communication schedule for the wireless network different than the first specified communication slots, from the respective network node to at least one of the other network nodes over a communication link having a second bandwidth different than the first bandwidth for retransmission of the node data to the network manager by the at least one of the other network nodes, wherein the first specified communication slots are designated for direct communication and the second specified communication slots are designated for two-hop communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,811,413 to Bialkowski discloses scalable multi-hop mesh packet switch fabric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464